TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2016



                                     NO. 03-15-00459-CR


                                   George Harris, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
  BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s judgment of conviction but that there was error requiring correction. Therefore, the

Court modifies the trial court’s judgment of conviction to reflect that enhancement paragraphs 9

and 10 of the indictment were used to enhance the offense:            “Plea to 9th Enhancement

Paragraph:    True”; “Findings on 9th Enhancement Paragraph: True”; “Plea to 10th

Enhancement/Habitual Paragraph:        True”; and “Findings on 10th Enhancement/Habitual

Paragraph: True.” As so modified, the judgment of conviction is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.